DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ANDITA ROSS,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1805

                          [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 16-11834CF10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.